                                                                                             MEMO ENDORSED
       Case 1:14-cv-06852-KPF-SDA Document 159 Filed 10/04/19 Page 1 of 2




                              DAVID H. RELKIN
                                                          
                                           THE RELKIN LAW FIRM
David@RelkinLaw.com
                                             15 Stewart Place
                                                Suite 12D
                                   White Plains, New York 10603-3841
                                          Phone: (212) 244-8722

                                              October 3, 2019

VIA ECF
Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 618
New York, New York 10007

        Re: Winter Investors, LLC, et al. v. Panzer et al. Case No. 14-CV-6852 (KPF)(SDA)

Hon. Judge Failla:

       I am writing this letter on behalf of Winter Investors, LLC and co-plaintiff Jacob Frydman
concerning Your Honor’s Case Management Plan (the Plan) [Dkt. 157].

        Specifically, Your Honor directed Rule 26(a)(1) disclosures by the fourteenth day after the
issuance of the Plan, or by October 1, 2019. Due to my observance of the Jewish Holidays on
September 30 and October 1, 2019, I was unable to serve those disclosures.

         There is no prejudice involving this request since the defendants have not complied with this Order in
any respect and had to be repeatedly ordered by Your Honor to file answers to the Complaint years
after its commencement.

        Accordingly, I respectfully request Your Honor extend the time for the service of these
disclosures to October 7, 2019.

                                          Respectfully submitted,
                                                          Digitally signed by David H.
                                                          Relkin, Esq.
                                           David H.       DN: cn=David H. Relkin, Esq., o,
                                                          ou=The Relkin Law Firm,
                                                          email=David@Relkinlaw.com,
                                           Relkin, Esq.   c=US
                                                          Date: 2019.10.04 01:54:05
                                                          -04'00'


                                              David H. Relkin

cc: 'Asher Gulko' <Asher@gulkoschwed.com>;
'Solomon Mayer' <sm5008@outlook.com>;
Eli Verschleiser <eli.v@magenu.org>;
Jacob Frydman (by email)
 Case 1:14-cv-06852-KPF-SDA Document 159 Filed 10/04/19 Page 2 of 2


Application GRANTED. Plaintiffs Winter Investors, LLC and
Jacob Frydman are ordered to serve their Rule 26(a)(1)
disclosures by October 7, 2019. No further extensions will be
granted.



Dated: October 4, 2019                            SO ORDERED.
       New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE


A copy of this Order was mailed by Chambers to:
Jacob Frydman
46 Ledgerock Lane
Hyde Park, NY 12538
